Citation Nr: 1225806	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  10-25 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for nasopharyngeal cancer, claimed as due to herbicide exposure.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss, claimed as due to nasopharyngeal cancer.  


REPRESENTATION

Appellant represented by:	Dale L. Buchanan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision rendered by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
In August 2011, the Veteran testified at a videoconference hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  

In March 2012, the Board remanded these matters to the RO to consider certain evidence submitted to the Board in the first instance.  In April 2012, the RO issued a supplemental statement of the case in which it continued the denial of the claims.  


FINDINGS OF FACT

1.  In a November 2007 decision, the RO denied a claim of service connection for hearing loss.  While the Veteran filed a notice of disagreement with that decision, following the receipt of a statement of the case, he did not file a substantive appeal.  

2.  In a May 2008 decision, the RO denied a claim of service connection for nasopharyngeal cancer.  The Veteran did not initiate an appeal of that decision.  

3.  Evidence received since the November 2007 and May 2008 decisions by itself or in conjunction with previously considered evidence, is not new and material and does not relate to an unestablished fact necessary to substantiate the claims of entitlement to service connection for nasopharyngeal cancer and hearing loss.  


CONCLUSIONS OF LAW

1.  The November 2007 RO decision that denied the claim for entitlement to service connection for a hearing loss disability is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  

2.  The May 2008 RO decision that denied the claim for entitlement to service connection for nasopharyngeal cancer is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  

3.  The criteria to reopen a claim of entitlement to service connection for hearing loss have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

4.  The criteria to reopen a claim of entitlement to service connection for nasopharyngeal cancer have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court clarified that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Here, the appellant was provided general notice concerning the criteria for service connection in an October 2009 letter.  Moreover, the letter advised him of the criteria to reopen claims based on the submission of new and material evidence.  He was also advised, generally, of the basis of the prior denials.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) (law requires VA to look at the bases for the denial in the prior decision and to respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran submitted relevant private treatment records.  In addition, the RO has obtained service personnel and service treatment records.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Here, the Veteran has not been afforded a VA examination in connection with the claims to reopen.  However, the Board finds, herein, that new and material evidence has not been received, and that the evidence does not indicate any relationship between the current disability and an injury sustained during the Veteran's active duty service.  Hence, a remand for an opinion is not necessary to decide this claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of unsubstantiated lay allegations establishing the required association between this current disability and service.)  

II.  Analysis

In January 2007, the Veteran filed a claim with VA seeking entitlement to service connection for, among others, cancer of the larynx and nose and hearing loss.  He alleged that he was exposed to herbicide agents, including Agent Orange, while a crew member aboard a C-130 that was forced to land in Vietnam.  He also alleged exposure to loud noises while aboard the C-130 aircraft.  

In response to his claim, the RO obtained the Veteran's service personnel records and contacted the service department in an attempt to verify any service in Vietnam.  The service personnel records, however, revealed that the Veteran served in Japan and Korea and had a principal military occupational specialty as a clerk or administrative specialist.  They did not show any service in Vietnam or Thailand.  A response from the service department indicated that there was no evidence in the Veteran's file to substantiate any service in Vietnam.  

Service treatment records were obtained.  They did not reveal evidence of cancer of the larynx and nose or hearing loss.  

Among the private treatment records submitted was an October 2002 record which noted that the Veteran had a history of nasopharyngeal carcinoma 15 to 17 years ago.  

The Veteran was afforded a VA audiologic examination in October 2007.  Therein, he reported that his right ear hearing loss was the result of treatment for head and neck cancers.  He also described a 30+ year post-service history of exposure to occupational noise while working at a foundry.  He also reported that he was told while working in the foundry that he had hearing loss, greater in the right ear.  Audiological testing revealed severe to profound right ear hearing loss, and mild sloping to severe left ear hearing loss.  The examiner noted that the Veteran's hearing loss was a "mixed loss" which was not consistent with noise exposure.  In addition, the Veteran had a history of working in a noisy environment post-service as well as treatment for cancer which resulted in a total loss of hearing in the right ear.  Following a review of the Veteran's service treatment records, which did not reveal any hearing loss disability, the examiner opined that current hearing loss was not caused by or a result of any noise exposure sustained on active duty.  Rather, the examiner found that the hearing loss was due to 31 years of foundry type noise exposure and middle ear pathology unrelated to noise.  

In a November 2007 decision, the RO denied entitlement to service connection for hearing loss.  Later, in a May 2008 decision, the RO denied entitlement to service connection for nasopharyngeal cancer.  In doing so, the RO found no credible evidence showing service in Vietnam or exposure to herbicide agents.  In addition, the RO noted that even if exposure to herbicides were shown, nasopharyngeal cancer was not a disease subject to presumptive service connection.  

The Veteran filed a notice of disagreement with respect to the decision denying service connection for hearing loss.  Following the issuance of a statement of the case in May 2008, however, he did not file a substantive appeal.  In addition, during the one-year period following the RO decisions, no new and material evidence requiring readjudication of the claims.  See Bond v. Shinseki, 659 F.3d 1362 (2011)(holding that VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim.).  As such, the November 2007 and May 2008 decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to reopen, "new" evidence is defined as evidence not previously submitted to agency decision makers; and "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117   (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

The Court further held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

In deciding whether to reopen a claim, VA is required to first review for its newness and materiality the evidence submitted by a claimant since the last final disallowance of a claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996). Evidence received after the last final disallowance is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The current claims were initiated in September 2009.  Evidence received since the last final denials of the claims include the Veteran's hearing testimony, copies of Board decisions, private treatment records, and an October 2011 private medical opinion.  

The Board has reviewed the evidence received but finds that the criteria to reopen the previously denied claims has not been met.  Prior to discussing the evidence received it is important to first note the laws and regulations applicable to claims for service connection based upon exposure to herbicide agents, such as Agent Orange.  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases include respiratory cancers.  38 C.F.R. § 3.309(e).  

Also, the Department of Defense (DoD) has confirmed that the herbicide, Agent Orange, was used from April 1968 through July 1969 along the Korean DMZ to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  The treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the civilian control line.  There is no indication that the herbicide was sprayed in the DMZ itself.  Both the 2nd and 7th Infantry Divisions, United States Army, had units in the affected area at the time Agent Orange was being used.  Field artillery, signal, and engineer troops also were supplied as support personnel during the time of the confirmed use of Agent Orange.  The estimated number of exposed personnel is 12,056.  If it is determined that a veteran who served in Korea during this time period belonged to one of the units identified by DoD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  See VA Adjudication Manual, MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C. 

According to directives of the Department of Defense (DOD) from January 2003, the DOD received a listing from the Defense Department of locations outside of Vietnam where Agent Orange was used or tested.  One of these sites was in Thailand, for the period from 1964 to 1965.  

Turning to the evidence received, during the hearing before the undersigned, the Veteran repeated his contention that he volunteered to serve on missions aboard C-130 aircraft flying into Vietnam.  In a statement received in September 2009, he also alleged that the fly-overs required landing in Udon, Thailand.  These allegations, however, regarding service in locations other than Japan and Korea, was made at the time of the prior final denial, was investigated by the RO, but no credible evidence was found in the service records to support the allegations.  Rather, the service records only documented the Veteran's service in Japan and Korea as an administrative assistant.  As regards service in Korea, the Veteran specifically denied serving near the DMZ, nor did he describe service with one of the infantry units that were likely exposed to herbicide agents in Korea.  (See Transcript at 9.)  Moreover, no further allegation was made regarding any exposure to herbicides in Thailand.  Thus, this evidence is considered duplicative and does not require reopening the claim.  

In addition, the Veteran stated that his hearing loss disability was secondary to nasopharyngeal cancer.  (See Transcript at 12.)  He did not, however, offer any new evidence substantiating any claim that hearing loss was directly incurred in service.  This allegation also is not new.  

The Veteran has also submitted Board decisions dated in 2004 and 2008 in support of his claims.  In the 2004 decision, the Board found that a Veteran who principally served in Thailand had service involving duty in Vietnam.  In the 2008 decision, the Board granted service connection for nasopharyngeal cancer for a Veteran who served in Vietnam.  The Board notes, however, that the facts of those cases are distinguishable from the present case.  For instance, in the 2004 case, there was significant evidence to support the claim that the Veteran served in Vietnam.  In the 2008 case, there was competent medical evidence indicating that the Veteran's cancer was related to exposure to Agent Orange.  More significantly, Board decisions are not precedential, and are not binding on Board decisions in other cases.  See 38 C.F.R. § 20.1303 (2011); McDowell v. Shinseki, 23 Vet. App. 207, 228 (2009)(Previously issued Board decisions will be considered binding only with regard to the specific case decided).  Thus, they do not serve as evidence to reopen the claims.  

As regards the private treatment records submitted, they document the Veteran's diagnosis and treatment for nasopharyngeal cancer in 1985.  They also document that the Veteran had hearing loss in the right ear that led to the discovery of a large lesion in the nasopharynx.  (See, e.g. July 5, 1985 letter from Dr. J. B. to Dr. J. G.) They show a repair to the left tympanic membrane perforation in August 1988.  They also include evidence of transient ischemic attacks or cerebrovascular accident that was possible related to late effects of radiation therapy.  

These records are certainly new as they were not of record at the time of the prior final denial of the claims.  However, they are essentially cumulative of the evidence previously of record.  For instance, at the time of the prior final denial, the medical evidence showed that the Veteran had nasopharyngeal cancer many years following his discharge from active military service.  The new evidence provides greater detail concerning his treatment but does not support the claim that the condition is related to his military service.  

Finally, the Veteran has submitted an October 2011 letter from Dr. D. A.  In the letter, the physician relates that the Veteran had a history of nasopharyngeal cancer that was treated in 1985, that the Veteran did not smoke, and repeats the Veteran's assertion that he served in Vietnam and was exposed to Agent Orange.  The physician states his "concern is for a potential link of a carcinogen in Agent Orange to his diagnosis of nasopharyngeal carcinoma."  

The Board finds that this statement does not serve as new and material evidence to reopen the prior final decisions.  First, the opinion is based on the Veteran's lay history of service in Vietnam.  As noted, that lay history was previously considered by the RO and the evidence was outweighed by other evidence indicating that the Veteran did not serve in Vietnam.  In addition, the physician does not provide an opinion linking a current disability to the Veteran's military service.  Rather, he only indicates his concern of a possibility.  This statement is vague, equivocal, does not suggest a nexus and does not trigger any duty on the part of VA to obtain further medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006)(The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.) 

In this respect, the concurring opinion in the Shade decision specifically pointed out that if evidence supporting the claim is insufficient to trigger the duty to assist when old and new evidence is considered together, then the new-and-material standard has not been met and the claim should not been reopened.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  In this case, the Board notes that evidence supporting the appellant's claims is insufficient to trigger the duty to assist under VCAA.  

	(CONTINUED ON NEXT PAGE)



ORDER

In the absence of new and material evidence, the request to reopen the previously denied claim of service connection for nasopharyngeal cancer is denied.  

In the absence of new and material evidence, the request to reopen the previously denied claim of service connection for hearing loss is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


